As filed with the Securities and Exchange Commission on August 24, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-3445 THE MERGER FUND (Exact name of registrant as specified in charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of principal executive offices) (Zip code) Frederick W. Green THE MERGER FUND 100 Summit Lake Drive Valhalla, New York 10595 (Name and address of agent for service) Registrant's telephone number, including area code 1-800-343-8959 Date of fiscal year end: September 30 Date of reporting period:June 30, 2007 Item 1. Schedule of Investments. The Merger Fund Schedule of Investments June 30, 2007 (Unaudited) Shares Value COMMON STOCKS - 111.69% Aerospace & Defense - 0.24% 50,900 Armor Holdings, Inc. (a) (b) $ 4,421,683 Air Freight & Logistics - 0.94% 378,300 EGL, Inc. (a) (b) 17,583,384 Aluminum - 2.36% 544,900 Alcan Inc. (d) 44,300,370 Apparel Retail - 1.21% 435,300 Genesco Inc. (a) (b) 22,770,543 Asset Management & Custody Banks - 3.71% 907,750 Nuveen Investments, Inc. (b) 56,416,662 315,177 The Bank of New York Company, Inc. (b) 13,060,935 69,477,597 Biotechnology - 1.20% 373,800 Digene Corporation (a) (b) 22,446,690 Broadcasting & Cable TV - 5.94% 1,084,200 Alliance Atlantis Communications Inc. (a) (b) 53,220,200 1,537,250 Clear Channel Communications, Inc. (d) 58,138,795 111,358,995 Casinos & Gaming - 7.63% 1,071,375 Harrah's Entertainment (b) 91,345,433 110,661 Penn National Gaming, Inc. (a) (b) 6,649,619 520,200 Station Casinos, Inc. (b) 45,153,360 143,148,412 Communications Equipment - 1.08% 1,202,997 Avaya, Inc. (a) (c) 20,258,470 Construction & Engineering - 2.52% 1,118,000 Infrasource Services Inc. (a) (c) 41,477,800 72,200 Washington Group International, Inc. (a) (c) 5,776,722 47,254,522 Construction Materials - 3.21% 501,900 Florida Rock Industries, Inc. (c) 33,878,250 1,655,350 Rinker Group Limited ordinary (c) 26,237,309 60,115,559 Consumer Electronics - 0.53% 85,000 Harman International Industries, Inc. (c) 9,928,000 Consumer Finance - 2.11% 687,375 SLM Corporation (c) 39,579,053 Data Processing & Outsourced Services - 9.44% 779,100 Affiliated Computer Services, Inc. (a) (c) 44,190,552 700,000 Alliance Data Systems Corporation (a) (c) 54,096,000 423,400 eFunds Corporation (a) (c) 14,941,786 1,951,800 First Data Corporation (c) 63,765,306 176,993,644 Diversified Banks - 3.73% 98,000 ABN AMRO Holding NV - ADR (e) 4,500,160 3,275,950 Banca Popolare Italiana Scrl (a) (e) (g) 50,324,196 1,518,900 Capitalia SpA (e) 15,138,634 69,962,990 Diversified Chemicals - 1.36% 1,048,500 Huntsman Corporation (e) 25,489,035 Diversified Commercial & Professional Services - 3.07% 1,841,900 PHH Corporation (a) (e) 57,485,699 Diversified Metals & Mining - 1.31% 954,100 LionOre Mining International Ltd. (a) (e) (g) 24,630,603 Diversified REITs - 1.36% 1,138,000 Crescent Real Estate Equities Company (e) 25,536,720 Education Services - 0.97% 296,274 Laureate Education Inc. (a) (e) 18,268,255 Footwear - 1.68% 148,300 Skechers U.S.A., Inc. (a) (e) 4,330,360 1,341,500 The Stride Rite Corporation (e) 27,178,790 31,509,150 General Merchandise Stores - 2.00% 1,708,800 Dollar General Corporation (e) 37,456,896 Health Care Equipment - 4.67% 1,273,562 Biomet, Inc. (e) 58,227,255 657,700 Cytyc Corporation (a) (e) 28,353,447 75,000 Insulet Corporation (a) (e) 1,065,000 87,645,702 Health Care Facilities - 2.23% 262,206 Symbion, Inc. (a) (f) 5,692,492 672,400 Triad Hospitals, Inc. (a) (f) 36,148,224 41,840,716 Health Care Supplies - 1.05% 282,700 Bausch & Lomb, Incorporated (d) 19,630,688 Independent Power Producers & Energy Traders - 5.32% 909,400 Mirant Corporation (a) (d) 38,785,910 906,050 TXU Corp. (f) 60,977,165 99,763,075 Integrated Telecommunication Services - 1.51% 749,900 BCE Inc. (a) (d) 28,397,997 Internet Software & Services - 0.82% 239,550 aQuantive, Inc. (a) (f) 15,283,290 Investment Banking & Brokerage - 1.30% 4,773,944 Instinet Group Incorporated (a) (f) 24,290,304 Managed Health Care - 3.72% 1,678,900 Sierra Health Services, Inc. (a) (f) 69,808,662 Multi-Utilities - 0.49% 219,700 KeySpan Corporation (f) 9,223,006 Oil & Gas Drilling - 0.45% 179,650 TODCO (a) (f) 8,481,277 Pharmaceuticals - 0.22% 130,300 Bristol-Myers Squibb Company (d) 4,112,268 Property & Casualty Insurance - 1.15% 496,116 Ohio Casualty Corporation (f) 21,486,784 Publishing - 0.82% 205,100 Reuters Group plc - ADR (f) 15,310,715 Regional Banks - 3.92% 673,800 Compass Bancshares, Inc. (f) 46,478,724 212,200 First Republic Bank (f) 11,386,652 561,736 Greater Bay Bancorp (f) 15,638,730 73,504,106 Restaurants - 1.11% 866,129 Applebee's International, Inc. (d) 20,873,709 Specialized Consumer Services - 0.69% 842,900 The ServiceMaster Company (f) 13,031,234 Specialized Finance - 2.98% 853,800 International Sec. Exchange Holdings, Inc. (f) 55,795,830 Specialized REITs - 0.17% 145,100 Equity Inns Inc. 3,250,240 Specialty Stores - 0.77% 242,157 Guitar Center, Inc. (a) 14,483,410 Steel - 4.85% 437,200 IPSCO, Inc. (f) 69,462,336 572,000 Ryerson Inc. 21,535,800 90,998,136 Technology Distributors - 3.19% 705,000 CDW Corporation (a) 59,903,850 Trading Companies & Distributors - 1.26% 726,460 United Rentals, Inc. (a) 23,639,008 Trucking - 3.57% 1,935,207 Laidlaw International Inc. 66,861,402 Wireless Telecommunication Services - 7.83% 688,900 ALLTEL Corporation 46,535,195 4,472,698 Price Communications Corporation (h) 100,367,343 146,902,538 TOTAL COMMON STOCKS (Cost $2,032,982,181) 2,094,494,217 Principal Amount Value CORPORATE BONDS - 0.17% Specialty Stores - 0.17% Toys "R" Us, Inc. $ 3,500,000 7.875%, 04/15/2013 3,150,000 TOTAL CORPORATE BONDS (Cost $3,247,135) 3,150,000 STRUCTURED NOTES - 0.00% 468,600 Telecorp PCS Escrow Shares (a) 4,686 TOTAL STRUCTURED NOTES (Cost $0) 4,686 Contracts (100 shares per contract) Value PUT OPTIONS PURCHASED - 0.40% Bloomberg US Lodging Index 23,209 Expiration: September, 2007, Exercise Price: $400.00 775,413 DJ Euros STOXX Bank Index 216 Expiration: September, 2007, Exercise Price: $490.00 891,657 Financial Select Sector SPDR 891 Expiration: September, 2007, Exercise Price: $40.00 351,945 iShares DJ US Real Estate Index 130 Expiration: August, 2007, Exercise Price: $82.00 68,900 iShares S&P GSTI Networking 224 Expiration: September, 2007, Exercise Price: $37.50 71,120 KBW Insurance ETF 107 Expiration: September, 2007, Exercise Price: $62.00 31,832 PowerShares Dynamic Healthcare 1,101 Expiration: September, 2007, Exercise Price: $29.00 143,130 PowerShares Dynamic Media 400 Expiration: September, 2007, Exercise Price: $18.00 38,000 SPDR Metals & Mining ETF 1,511 Expiration: September, 2007, Exercise Price: $67.00 891,490 SPDR S&P Retail ETF 1,668 Expiration: September, 2007, Exercise Price: $46.00 533,760 SPDR Trust Series 1 5,123 Expiration: July, 2007, Exercise Price: $155.00 2,510,270 Telecom HOLDRs Trust 751 Expiration: August, 2007, Exercise Price: $40.00 60,080 Utilities Select Sector SPDR 3,217 Expiration: September, 2007, Exercise Price: $43.00 1,174,205 TOTAL PUT OPTIONS PURCHASED (Cost $7,443,907) 7,541,802 Principal Amount Value SHORT TERM INVESTMENTS - 0.00% Variable Rate Demand Notes - 0.00% 564 U.S. Bank5.080% 564 TOTAL SHORT TERM INVESTMENTS (Cost $564) 564 Total Investments(Cost $2,043,673,787) (i) - 112.26% $ 2,105,191,269 Footnotes Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) All or a portion of the shares have been committed as collateral for open short positions. (c) All or a portion of the shares have been committed as collateral for swap contracts, (d) All or a portion of the shares have been committed as collateral for written option contracts. (e) All or a portion of the shares have been committed as collateral for credit facility. (f) All or a portion of the shares have been committed as collateral for foreign currency contracts. (g) Fair-valued security. (h) Affiliated company. (i) Cost of investments $ 2,053,185,349 Gross unrealized appreciation 68,505,955 Gross unrealized depreciation (16,500,035) Net unrealized appreciation $ 52,005,920 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Merger Fund Schedule of Securities Sold Short June 30, 2007 (Unaudited) Shares Value 83,300 Banco Bilbao Vizcaya Argentaria - ADR $ 2,030,854 897,800 Banco Bilbao Vizcaya Argentaria, S.A. 21,888,409 1,408,700 Banco Popolare di Verona e Novara Scrl 40,687,092 176,000 Hercules Offshore, Inc. 5,698,880 342,000 Hologic, Inc. 18,916,020 298,409 Mellon Financial Corporation 13,129,996 241,600 QIAGEN N.V. - ADR 4,298,064 1,367,600 Quanta Services, Inc. 41,944,292 818,525 The Thomson Corporation 33,424,878 1,701,300 UniCredito Italiano SpA 15,264,151 55,600 URS Corporation 2,699,380 2,325,680 Verizon Communications Inc. 95,748,245 94,625 Vulcan Materials Company 10,838,347 56,200 Wells Fargo Company 1,976,554 Total Securities Sold Short(Proceeds $283,055,923) $ 308,545,162 Footnotes ADR American Depository Receipt The Merger Fund Schedule of Options Written June 30, 2007 (Unaudited) Contracts (100 shares per contract) Value CALL OPTIONS Alcan Inc. 250 Expiration: July, 2007, Exercise Price: $80.00 $ 85,000 4,699 Expiration: July, 2007, Exercise Price: $85.00 516,890 Applebee's International, Inc. 1,098 Expiration: November, 2007, Exercise Price: $30.00 21,960 Avaya, Inc. 2,180 Expiration: September, 2007, Exercise Price: $17.50 38,150 Bausch & Lomb Incorporated 2,827 Expiration: July, 2007, Exercise Price: $65.00 1,371,095 BCE Inc. 19,970 Expiration: August, 2007, Exercise Price: 40.00 CAD 2,999,494 Bristol-Myers Squibb Company 1,303 Expiration: August, 2007, Exercise Price: $30.00 260,600 Clear Channel Communications, Inc. 1,664 Expiration: July, 2007, Exercise Price: $35.00 469,248 Imperial Chemical 10,000 Expiration: September, 2007, Exercise Price: 620.00 GBp 627,500 Mirant Corporation 1,050 Expiration: July, 2007, Exercise Price: $45.00 52,500 Ryerson Inc. 1,910 Expiration: September, 2007, Exercise Price: $40.00 401,100 Station Casinos, Inc. 4,072 Expiration: January, 2008, Exercise Price: $90.00 71,260 6,914,797 Total Options Written(Premiums received $8,065,217) $ 6,914,797 Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have reviewed the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) as of a date within 90 days of the filing date of this report, as required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Merger Fund By (Signature and Title)/s/ Frederick W. Green Frederick W. Green, President Date8/20/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Frederick W. Green Frederick W. Green, President Date8/20/2007 By (Signature and Title)*/s/ Bonnie L. Smith Bonnie L. Smith, Treasurer Date8/20/2007 * Print the name and title of each signing officer under his or her signature.
